Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the limitations regarding the area being between 50 square feet and 400 square feet appear to be in contradiction to claim 21, which claim 23 is dependent from, as claim 21 states the platform defining an area of at least about 27 square feet which is outside the dependent claim 23’s range. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boroski (U.S. 5290040) in view of Greiwe (U.S. 20050023762)
Regarding claim 1, Boroski discloses a cornhole court comprising: 
a rectangular floor (Fig. 5, floor 32, 33) comprising a first side, a second side, a first end and a second end, and comprising an outer edge along at least a portion of the first and second sides and first and second ends (Fig. 5 floor 32, 33 has first side, second side, first end, second end and inherently has outer edge), the rectangular floor being flexible (Col. 5 Lns. 35-40, support surfaces are flexible sheets of durable material) and reconfigurable between a  collapsed configuration and an expanded configuration (Col. 5 Lns. 35-40, sheets can be rolled up for storage and transport); 
a first set of spaced-apart board registration features (Fig. 6, indicia 38, 40 on floor 32) printed on a first side of the rectangular floor and a second set of board registration features (Fig. 6, indicia 38, 40 on floor 33) printed on a second side of the rectangular floor, the first and second set of board registration features being spaced apart 
While Boroski does not explicitly disclose wherein opposing areas of the rectangular floor that are defined between the board registration features and the respective first and second ends thereof provide a zone whereby a user generally remains therein and atop the rectangular floor during a game being played thereon, Boroski discloses the board registration features on the rectangular floor spaced from the respective first and second ends (see Fig. 5) and one of ordinary skill would readily recognize a is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	A recitation of the intended use/functional language of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use/function, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.
	However, Boroski does not disclose a length of between about 21 - 27 feet therebetween
	Greiwe discloses a length of between about 21 - 27 feet therebetween (Fig. 1, playing distance between boards is 27’) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the toss game court with printed markings of Boroski with the spacing between toss game boards, as taught by Greiwe to provide Boroski with the feature of having the regulation distance of 27 feet between game boards  
Regarding claim 2, Boroski discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Boroski further discloses a pair of boards (Fig. 6, pair of boards 14, 15 aligned with registration features 40) for alignment and placement against the registration features
claim 3, Boroski discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Boroski further discloses indicia (Fig. 6, text of expert, novice printed on lines 38, 40) printed on at least a portion of the floor. 
It is further noted that the indicia claimed above would be considered printed matter and when a product merely serves as a support for printed matter, no functional relationship exists (See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983), MPEP 2111.05) While the indicia may serve a function, the indicia could be placed upon any type of supporting substrate, not just the one claimed, and therefore, no functional relationship between the substrate and printed matter exists. 
Regarding claim 4, Boroski discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Boroski discloses lines printed on the floor (Fig. 5, lines part of registration features 38, 40)
While Boroski does not explicitly disclose the lines outwardly extending from each outer end of each of the board registration features towards the outer edge, Boroski discloses the lines extend towards the outer edge (Fig. 5, lines of registration features extend towards outer edge) in integral fashion with the board registration features and function in the same manner as the instant application and would be a matter of design choice. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the toss game court with printed markings of Boroski with the claimed arrangement of lines as a matter of design choice. 
Regarding claim 6, Boroski discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
While Boroski does not explicitly disclose the floor comprises a vinyl UV printed sheet material, it is noted that the recitation "UV printed sheet material" recites a product-by-process limitation.  Even 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the plastic sheeting of Boroski to produce a UV printed sheet material, as this would be the result of a manufacturing process
Regarding claim 7, Boroski discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Boroski discloses an outermost registration feature of the sets of board registration features (Fig. 6, registration features 40)
	However, Boroski does not define a distance of about 27 feet
	Greiwe discloses a distance of about 27 feet (Fig. 1, distance is 27 feet)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the toss game court with printed markings of Boroski with the spacing between toss game boards, as taught by Greiwe to provide Boroski with the feature of having the regulation distance of 27 feet between game boards  
Regarding claim 8, Boroski discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Boroski discloses a middle registration feature of the sets of board registration features (Fig. 5, board registration features 38)
While Boroski does not explicitly define a distance of about 24 feet, this would be considered a matter of optimum value, as Boroski discloses multiple board registration features spaced apart at different distances (Fig. 5, 38, 40) and the distance between the features would be a results effective In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the toss game court with printed markings of Boroski with the feature of having the desired distance between game boards for a game being played. 
Regarding claim 9, Boroski discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Boroski discloses an innermost registration feature of the sets of board registration features (Fig. 6, registration features 38)
	However, Boroski does not define a distance of about 21 feet
	Greiwe discloses a distance of 27 feet and while Greiwe does not explicitly disclose a distance of about 21 feet, this would be a matter of rearrangement of parts (See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144.04) as an obvious matter of design choice to space the game boards by 21 feet to accommodate various players but would not change the function of the combination as a whole. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the toss game court with printed markings of Boroski with the spacing between toss game boards, as taught by Greiwe to provide Boroski with the feature of having the desired distance between game boards for a game being played. 
Regarding claim 10, Boroski discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Boroski discloses the floor is generally rectangular in shape (Fig. 6, floor 32, 33 is rectangular)
However, Boroski does not disclose a length between about 20-60 feet and a width of between about 3-14 feet. 
Greiwe discloses a length between about 20-60 feet (Par 24, play area is flat rectangular area around 37 ft long) and a width of between about 3-14 feet (Par 24, play area is flat rectangular area around 6 ft wide)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the toss game court with printed markings of Boroski with the spacing between toss game boards, as taught by Greiwe to provide Boroski with the feature of a desired play area for the toss game
Regarding claim 11, Boroski discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Boroski discloses the floor is generally rectangular in shape (Fig. 6, floor 32, 33 is rectangular)
However, Boroski does not disclose a length between 36 feet and a width of between 6 feet. 
Greiwe discloses a length between about 36 feet (Par 24, play area is flat rectangular area around 37 ft long) and a width of between about 6 feet (Par 24, play area is flat rectangular area around 6 ft wide)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the toss game court with printed markings of Boroski with the spacing between toss game boards, as taught by Greiwe to provide Boroski with the feature of a desired play area for the toss game
Regarding claim 12, Boroski discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Boroski discloses the floor is generally rectangular in shape (Fig. 6, floor 32, 33 is rectangular) 
However, Boroski does not disclose a length between 40 feet and a width of between 8 feet. 
While Greiwe does not explicitly disclose a length between about 40 feet and a width of between about 8 feet, Greiwe discloses an area of around 37 feet by 6 feet and would be an obvious Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the toss game court with printed markings of Boroski with the spacing between toss game boards, as taught by Greiwe to provide Boroski with the feature of a desired play area for the toss game
Regarding claim 13, Boroski discloses the claimed invention substantially as claimed, as set forth above in claim 2.
Boroski discloses a front end portion of each board is configured for removable engagement (Fig. 5, boards 14, 15 are removably engaged with board registration features 40) with the space-apart board registration features so as to easily provide a desired spacing between the boards, and wherein removable engagement of the front end portion of each board with the board registration features prevents displacement of the board relative to the floor. 
Regarding claim 20, Boroski discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Boroski discloses the rectangular floor is formed from a sheet of flexible material capable of being reconfigured between the collapsed configuration and the expanded configuration (Col. 5 Lns. 35-40, flexible sheets can be rolled up for storage and transport);
While Boroski does not explicitly disclose the rectangular floor is substantially one piece, this would be a matter of integral vs separable parts and the court found that the use of a one piece Col. 2 Lns. 30-40) which states two sheets can be an alternative embodiment, and therefore one of ordinary skill would have readily recognize a single sheet would have been an obvious variant. 
Regarding claim 21, Boroski discloses a game court comprising:
a resiliently flexible and generally rectangular standing platform (Col. 5 Lns. 35-40, flexible sheets are rectangular shape) extending between a first end and a second end, the rectangular standing platform further comprising a first side and a second side connected with the first and second ends (Fig. 5 floor 32, 33 has first side, second side, first end, second end and inherently has outer edge)
one of more registration features printed on the standing platform (Fig. 6, indicia 38, 40 on floor 32)
one or more foul lines extending outwardly from one or more outward ends of the one or more registration features (Fig. 5, lines part of registration features 38, 40)
While Boroski does not explicitly disclose extending outwardly from one or more outward ends of the one or more registration features, Boroski discloses the lines extend towards the outer edge (Fig. 5, lines of registration features extend towards outer edge) in integral fashion with the board registration features and function in the same manner as the instant application and would be a matter of design choice. 
While Boroski does not explicitly disclose the rectangular standing platform defining an area of at least 27 square feet, Boroski discloses the rectangular standing platform and would be a matter of change in size to define an area of 27 square feet and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Regarding claim 22, Boroski discloses the claimed invention substantially as claimed, as set forth above in claim 21.
Boroski discloses the registration features provide guidance to one or more components of a game to be played therewith (Fig. 5, markings provide guidance for placement of targets) 
While Boroski does not explicitly disclose the one or more foul lines provide guidance to the user regarding the boundary which they may stand behind during an active scoring attempt, Boroski discloses demarcations which can act as foul lines and therefore be fully capable of performing the claimed function and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	A recitation of the intended use/functional language of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use/function, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.
	Regarding claim 23, Boroski discloses the claimed invention substantially as claimed, as set forth above in claim 21.
Boroski does not explicitly disclose the area of the rectangular standing platform is between about 50 square feet and about 400 square feet, Boroski discloses the rectangular standing platform and would be a matter of change in size to define an area of about 50 square feet to 400 square feet and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boroski (U.S. 5290040) and Greiwe (U.S. 20050023762) in view of Montgomery (U.S. 8702528)
Regarding claim 5, Boroski discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Boroski does not disclose the floor weighs about 13 oz/yd2 and comprises a polyester scrim layer and an outer PVC layer
While Montgomery does not explicitly disclose the floor comprises a polyester scrim layer and an outer PVC layer, Montgomery discloses a multilayer mat (Col. 5, Lns. 50-55, mat, primary backing, secondary backing) and one of ordinary skill would readily recognize the claimed limitation is merely a type of plastic sheeting and would be a matter of preferred materials and It is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
While Montgomery does not explicitly disclose the floor weighs about 13 oz/yd2, the mat of Montgomery inherently has a floor weight and the value of 13 oz/yd2 would be a results effective In Re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the toss game court with printed markings of Boroski with the multi-layer mat of Montgomery to provide the feature of preferred material suitable for its intended use as a toss game floor. 
Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument directed towards Greiwe, it is argued the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As noted above, it is argued that Greiwe is not necessarily bodily incorporated with Boroski, rather that one of ordinary skill would readily recognize that Greiwe discloses that 27 feet is known to be a standard spacing for cornhole boards and when taken in combination with Boroski, which discloses a mat separating two toss targets, one of ordinary skill would readily recognize the distance of the targets of Boroski to be 27 feet to provide a desired game experience. 
Regarding the arguments towards opposing areas of the rectangular floor providing a zone whereby a user generally remains atop the floor, it is argued that, as noted above, this is functional in nature, and the structure of Boroski is such that the claimed function would be fully capable of being performed, and therefore meets the claimed limitations. It is further argued that applicant’s argument 
Therefore, for the reasons above, the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711